 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     OMAR ISHO
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-CR-99-MCE
12                                              )
                       Plaintiff,               )   STIPULATION AND ORDER TO
13                                              )   CONTINUE STATUS CONFERENCE AND
     vs.                                        )   CONVERT TO CHANGE OF PLEA
14                                              )   HEARING
     OMAR ISHO,                                 )
15                                              )   Date: July 25, 2019
                      Defendant.                )   Time: 10:00 A.M.
16                                              )   Judge: Hon. Morrison C. England, Jr.
                                                )
17
18
            IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
19
     States Attorney, through Quinn Hochhalter, Assistant United States Attorney, counsel for
20
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Christina
21
     Sinha, counsel for Defendant Mr. Omar Isho, that the status conference currently set for July 25,
22
     2019 may be converted to a Change of Plea hearing and reset for August 01, 2019.
23
            The parties further request an exclusion of time from July 25, 2019 to August 01, 2019
24
     under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code
25
     “T4”). This exclusion is requested for further defense investigation and preparation. Defense
26
     counsel believes that failure to grant the continuance would deny her the reasonable time
27
     necessary for effective preparation, taking into account the exercise of due diligence. The parties
28
                                                     -1-
 1   therefore respectfully request the Court to find that the ends of justice served by continuing the

 2   case as requested outweigh the best interest of the public and the defendant in a speedy trial, and

 3   to exclude time from July 25, 2019 to August 01, 2019 pursuant to Local Code T4.
 4                                                 Respectfully submitted,
 5                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 6
 7   Date: July 23, 2019                           /s/ Christina Sinha
                                                   CHRISTINA SINHA
 8                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
 9                                                 OMAR ISHO
10
11   Date: July 23, 2019                           MCGREGOR W. SCOTT
12                                                 United States Attorney

13                                                 /s/ Quinn Hochhalter
                                                   QUINN HOCHHALTER
14                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
 1                                                ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status
 4   conference currently set for July 25, 2019 is hereby reset for August 01, 2019, and is converted
 5   to a Change of Plea hearing. The time period of July 25, 2019 to August 01, 2019, inclusive, is
 6   deemed excludable under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and
 7   (B)(iv) (Local Code “T4”).
 8          IT IS SO ORDERED.
 9   Dated: July 24, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
